OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                 AU8TlN




                                                         mrch 22, 19s9



Cl@ims azd Locounts Comizittee
Claims end Aocounis Crnmittes,LW-ch Z, 1939, Page 2


                   *The Legislatwe * * * sbaXL not grant + * *
              by ac?ropriationor otherwise,any amouqt of money
              out of tAe Treasury cf tne State, to any individu-
              al, on c claizu,real or pretended,when ths sszm
              shall not have been provided for by pre-exlsting
              law."
          In construing:t?As provision in the 0~158 of Au&in Nation-
al Bmk v. Shqpard, (Corn. !ipp.)71 .5.X.(2d) 242, in au opinion by
Judge Crltz, it,vi118
                    said:
                    RPieinterpretthla to man    that the Legislt~a-




              event 1t should pexm1t it88irtfsbe sued.”
          This aam rule was reLteratedby tie Supreme Oourt of
Texas in ths#case of Fort Worth Cavalry Club V* Sheppard, XSS Tar.
889,   85 l?.w* (al)   660.

               The outraot in q~wt%& as valid, and thi Wfz&ai6ai&'#
Oourt      had the right to maka It by virtue ot Artlola .98SS of the ~St+
dbezt’il         f3tatutea,in effeot at fibat l&m, alch madt~ in part; em

                    +hemver     the oomls8lcumrs* oourt of   any
                     after
               0aunt.p        thirtyday8 written uotioeto    the
               oounty attorney or dlcltriotatearmy to f&lo de-
               llnqmnt tax suit8 end tie4failure to do 80, e&all
               deem it neosssary or sxpdient,. said amrt m$ e6&
               traat with any competent attorney to enfOra0 of a8-
               dst &n the mfoxmasnt-of the c~~llsotlon   of any &a-
               linquent St;tz p-d county-taxesfor,a per cent 011
               the taxes,
          YFehave siothingto show that the Coromf8aionera~Osurt gww
thirty days written notioe to the county attorney and tfat he ~-led
TV file tax suftai but'we are entitle&to preemm that th6y amplied
with all neoeasar$prerequia,ltcrebefore makIn& the order entexinS
into the oontraOt, Suoh ia the rule a8 stated in the o&se of Tubbe
Y, Sample, 62 8.X. (ad) Z-562,
                             ae follows;
              order of the comissiouers' court is regular
               Yhe
    on   Its     face,
                 h&l on collateral attack it will be con-
    clualvely preauned that every fact necessary for the
    court to find E.Ea prera<uislta to Itn ?ok;~er
                                                 to aot
    *as found by it in aupport of the order whist.it leabe."
         It is oui belief that C. :..Eiocker htd a valid claim
a~ainnt Lhe Stats for $3,371.53 by virtue of the work thet he did
under the oontract. i':ethink:'chatt%ie clai3 was personal property
by virtm of t!x rule steted in 33 ?ex. Jur. 264 es follows:
         "The term 'pereonel,'ae desoriptive of property,
    oompmhende goode and ohattels, etldtnoea of debt,
    money and ohoeee ti aotlon or obligationswhich are.en-
    formable by judfcielproeeedlngeIa
It le Inmaterialwhether we oall It personal property or penone
estate, beoawe as add in Bllet v. kieCord,41 S. Yi.(Zd) IlOr
               *The uord *estate*aeimm property, and *property’
    mana       08tats..   . ."

         we now oome to the qw8tion of uhat h4pMd      to thla alaim
uhen 0. Wr,Blocker die$. As it ti 4.44~48 of aotiota founded on
;on;T;;;;t mrvired his death. Dowlln V.~Boyd (Corn.A+p.), ml
             He thlnt that by rirtw   of Saotlon 2 ot Artlala U?l,
                              Lou fboksr,
1; 1: now Gested in Ike. lclppa             that Art1014 being In
part a8 follows:
          *Ii the~deoe&ed hare.40 ohhildor ahildren, or their
     dwmendente, then the ~maltlng &wbati or rife ahallbo
     antitled  to all the pereonal estate, . ..*

         It ie our opinion that thlr la 4 rallU'o&lm against the
State, and that the Legislaturehas the authority to proride for
paymad of it.
                                           Yours very truly
                                       A¶YWW?Y OEl%ERALOF T%lUd


                                       .,&@h7
                                                 Cecil c. Rotsah
                                                       Aaefatant